Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 1 of 8 Page ID #:3754



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15
  16 MARCUS GRAY, et al.,
  17         Plaintiffs,                   CASE NO. 2:15-cv-05642-CAS (JCx )

  18         v.                            Honorable Christina A. Snyder

  19 KATHERYN ELIZABETH                   PLAINTIFFS’ DAUBERT MOTION
     HUDSON, et al.,
                                          NO. 1 TO EXCLUDE OR LIMIT
  20
              Defendants.                 THE TESTIMONY OF LAWRENCE
  21                                      FERRARA
  22                                      Final Pretrial Conference
                                          Date: July 1, 2019
  23                                      Time: 11 a.m.
                                          Courtroom: 8D
  24
                                          Trial: July 16, 2019
  25
  26
  27
  28

         PLAINTIFFS’ DAUBERT MOTION NO. 1 REGARDING TESTIMONY OF LAWRENCE FERRARA
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 2 of 8 Page ID #:3755



   1               PARTIES AND THEIR ATTORNEYS OF RECORD:
   2        PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3 11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4 Courthouse,350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5 hereby move in limine for an order excluding the opinion testimony of Defendants’
   6 designated expert Lawrence Ferrara at trial on the subject matter of his third expert
   7 report, dated April 12, 2019.
   8        This Motion is made following the conferences of counsel pursuant to Local
   9 Rules 7-3 and 16-2.6, which took place on May 23 and June 6 , 2019.
  10        This motion is made under the provisions of Federal Rule of Evidence 702
  11 and is based upon this Notice of Motion and Motion, the attached Exhibits A and
  12 B, and any further briefing regarding this motion, the pleadings and evidence in the
  13 Court’s files, and such other evidence and arguments that the Court may consider
  14 at the hearing on this motion.
  15
  16 Dated: June 12, 2019                  /s/ Michael A. Kahn
                                           Michael A. Kahn (pro hac vice)
  17                                       Lauren R. Cohen (pro hac vice)
                                           Daniel R. Blakey (SBN 143748)
  18                                       CAPES SOKOL
  19                                       Attorneys for Plaintiffs
  20
  21
  22
  23
  24
  25
  26
  27
  28

        PLAINTIFFS’ DAUBERT MOTION NO. 1 REGARDING TESTIMONY OF LAWRENCE FERRARA
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 3 of 8 Page ID #:3756



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2
             Plaintiffs move to exclude the testimony of Defendants’ “apportionment”
   3
       witness Lawrence Ferrara on the grounds that the testimony regarding the subject
   4
       matter of his third expert report (dated April 12, 2019) is outside his area of
   5
       qualifications, is unreliable, and is—as this Court previously ruled on a similar
   6
       Daubert motion in a prior copyright case—not only prejudicial and but likely to
   7
       confuse the jury. The following documents are attached to this Memorandum:
   8
                  Exhibit A: Report of Dr. Lawrence Ferrara dated April 12, 2019
   9
                  Exhibit B: Declaration of Todd Decker dated May 20, 2019.
  10
                                      The Daubert Standard
  11
             The Court should exclude Ferrara from testifying at trial pursuant to Federal
  12
       Rule of Evidence 702 and its gatekeeping duty under Daubert v. Merrell Dow
  13
       Pharm., Inc., 509 U.S. 579 (1993), because his testimony will not be helpful to the
  14
       jury, is not the product of reliable principles and methods, and is not only
  15
       prejudicial but likely to confuse the jury.
  16
             The party offering expert testimony bears the burden of establishing that the
  17
       requirements of Rule 702 are met. Brighton Collectibles, Inc. v. RK Texas Leather
  18
       Mfg., 923 F. Supp. 2d 1245, 1253 (S.D. Cal. 2013) (citing Cooper v. Brown, 510
  19
       F.3d 870, 880 (9th Cir. 2007)). As this Court explained in Fahmy v. Jay Z, 2015
  20
       WL 5680299 (C.D. Cal. 2015):
  21               Under Federal Rule of Evidence 702, a trial judge acts as a
  22        “gatekeeper” to insure that expert testimony “is not only relevant, but
            reliable.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
  23        589 (1993). A trial judge executes this “gatekeeper” role regardless of
            whether expert testimony is scientific or non-scientific, with the
  24        purpose of ensuring that “an expert, whether basing testimony upon
            professional studies or personal experience, employs in the courtroom
  25        the same level of intellectual rigor that characterizes the practice of an
            expert in the relevant field.” Kumho Tire Co., v. Carmichael, 526 U.S.
  26        137, 152 (1999).

  27               The Supreme Court in Daubert enumerated a list of factors useful
             for evaluating the reliability of an expert. These factors include: (1)
  28         whether the theory or techniqupe can be (and has been) tested, (2)
             whether the theory or technique has been subjected to peer review and
                                                 2
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 4 of 8 Page ID #:3757



   1         publication, (3) whether there is a known or potential error rate, and (4)
             whether the theory or technique is generally accepted in the relevant
   2         community. Daubert, 509 U.S. at 587-89. When an expert's testimony
             is not scientific or technical, the reliability of that testimony need not
   3         be based on “a particular methodology or technical framework,” but
             instead can be found reliable based on the expert's knowledge and
   4         experience alone. Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d
             998, 1018 (9th Cir. 2004).
   5
                   In addition to evaluating an expert's reliability, a trial court must
   6         also determine whether an expert has “appropriate qualifications—i.e.,
             some special knowledge, skill, experience, training or education.”
   7         United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000). “Rule
             702 contemplates a broad conception of expert qualifications.”
   8         Hangarter, 373 F.3d at 1015.
   9
             Any witness offering an expert opinion must be qualified by knowledge,
  10
       skill, experience, training, or education. Fed. R. Evid. 702. Such expert testimony
  11
       is only admissible if the expert’s scientific, technical, or other specialized
  12
       knowledge will help the trier of fact to understand the evidence or to determine a
  13
       fact in issue; the testimony is based on sufficient facts or data; the testimony is the
  14
       product of reliable principles and methods; and the expert has reliably applied the
  15
       principles and methods to the facts of the case. Id. The party offering expert
  16
       testimony bears the burden of establishing that these requirements are met.
  17
       Brighton Collectibles, 923 F. Supp. 2d at 1253 (citing Cooper v. Brown, 510 F.3d
  18
       870, 880 (9th Cir. 2007)). “The trial judge must act as the gatekeeper for expert
  19
       testimony by carefully applying Federal Rule of Evidence 702 to ensure
  20
       specialized and technical evidence is ‘not only relevant, but reliable.’ ” Brighton
  21
       Collectibles, 923 F. Supp. 2d at 1253 (citing Daubert v. Merrell Dow Pharms. Inc.,
  22
       509 U.S. 579, 589 (1993) and Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137,
  23
       147 (1999)).
  24
             Reliability considers “whether an expert’s testimony has ‘a reliable basis in
  25
       the knowledge and experience of the relevant discipline.’” Estate of Barabin v.
  26
       AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (quoting Kumho Tire, 526
  27
       U.S. at 149). A district court has broad latitude to consider all factors relevant to an
  28
       expert’s reliability. Kumho Tire, 526 U.S. at 153. Exclusion is warranted if a court
                                                3
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 5 of 8 Page ID #:3758



   1 determines “that there is simply too great an analytical gap between the data and
   2 the opinion offered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146; see also
   3 Henricksen v. ConocoPhillips Co., 605 F. Supp. 2d 1142, 1154 (E.D. Wash. 2009).
   4 “Any step that renders [the expert’s] analysis unreliable … renders the expert’s
   5 testimony inadmissible. This is true whether the step completely changes a reliable
   6 methodology or merely misapplied that methodology.” Henricksen, 605 F. Supp.
   7 2d at 1142 (citing In re Silicone Gel Breast Implants Products Liability Litigation,
   8 318 F. Supp. 2d 879, 890 (C.D. Cal.)).
   9            Dr. Ferrara’s Opinion Does Not Pass Muster under Daubert.
  10         The crux of Dr. Ferrara’s opinion is that “the value of the music at issue in
  11 the ‘Dark Horse’ composition should be less than 3.6% of the ‘Dark
  12 Horse’ composition.” As the Court may recall, the same law firm representing
  13 Defendants here previously tried to submit an expert report by Dr. Jason King on
  14 the question of the apportionment of the profits in the copyright infringement case
  15 of Fahmy v. Jay Z, 2015 WL 5680299, Case No. 2:07-cv-05715-CAS (C.D. Cal.
  16 Sept. 24, 2015). The plaintiff there challenged Dr. King’s attempt to assign precise
  17 percentages to the purported value of the allegedly infringed song as a means to
  18 reduce the profits of the defendant’s song attributable to the infringing portion, e.g.
  19 “he estimates that use of [plaintiff’s song] contributed between .004% and .03% to
  20 defendants’ total concert revenues . . . and between .0071% and .0714% to the
  21 success for the album.” Id. at *3.
  22         This Court in Fahmy ruled that “King may not testify regarding the
  23 percentage values by which he quantifies these factors.” Id. at *5. As the Court
  24 explained: “King's method has not been peer-reviewed by any journal nor has he
  25 established that it is generally accepted in the relevant field.” King himself was
  26 unable to identify other academics or experts who have attempted to quantify the
  27 factors he identifies, let alone with the specificity contained in his report.” Id. at
  28
                                                  4
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 6 of 8 Page ID #:3759



   1 *4. So, too, the Court pointed out that Dr. King conceded that “his methodology
   2 could not be evaluated on a strictly mathematical basis.” Id.
   3         Of equal concern for the Court was the risk that “King’s use of percentages
   4 may mislead and confuse the jury,” pointing out that “[r]ather than providing
   5 merely an estimate of [the plaintiff’s song’s] influence, . . King’s opinion is
   6 phrased as an absolute ceiling on the amount of concert revenues that can be
   7 reasonably apportioned to [plaintiff’s song]. King’s other apportionments are
   8 phrased similarly.” Id. All of this opinion testimony triggered the Court’s concerns,
   9 as expressed below:
  10            [G]iven the complexity of apportioning profits in a copyright
                infringement case, it may be misleading to present the jury with
  11            numbers  as remarkably precise as those in King’s report. See also
                Sheldon v. Metro-Goldwyn Pictures, Corp., 309 U.S. 390, 408
  12            (1940) (In an apportionment analysis “what is required is not
                mathematical exactness but only a reasonable approximation.”). *
  13            * * [P]resenting testimony with the degree of precision contained
                in King’s report carries a substantial risk that the jury will attach
  14            undue weight to the numbers provided, even if they are ostensibly
                characterized to be only an illustration. This risk is particularly
  15            high in copyright infringement cases given the high degree of
                uncertainty involved in apportionment analyses.
  16
     Id. at *5.
  17
  18         Defendants’ attorneys—perhaps realizing this Court would again exclude

  19 any percentage valuations by Dr. King—turned instead to their musicologist
  20 Lawrence Ferrara as the new source of precise percentages. But the Daubert flaws
  21 in Dr. King’s percentages are only exacerbated when an academic musicologist
  22 with no background in the business side of the music industry attempts to precisely
  23 quantify the monetary value of the infringing portions of “Dark Horse.”
  24       Without extensive knowledge—or even minimal knowledge—of the

  25 relevant economic factors that may contribute to the success of a song, Dr. Ferrara
  26 instead purports to quantify the monetary value of plaintiff’s song by counting up
  27 the total number of musical “note heads” in the musical score of “Dark Horse” and
  28 then calculating the percentage of the notes comprising the infringing ostinato. He
                                                5
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 7 of 8 Page ID #:3760



   1 counts 2,865 “note heads,” and contends that only 207 of them are embodied in the
   2 ostinato. Thus, he concludes that the infringing ostinato “comprises 7.2% of the
   3 total number of note heads of the ‘Dark Horse’ composition,” which then becomes
   4 the purported monetary value of that infringing ostinato.
   5         In other words, under Dr. Ferrara’s novel, untested, and untestable method
   6 for calculating percentages, every single “note head” has the same value. The false,
   7 misleading, untested, and unsupported assumption in Ferrara’s “method” would
   8 mean that, for example, the iconic eight-note ostinatos that open the Rolling
   9 Stones’ “(I Can’t Get No) Satisfaction” and Beethoven’s Fifth Symphony—both
  10 displayed below—would be treated as merely eight “note heads” of equal value to
  11 all the other notes in the song or the symphony.
  12
                                 “(I Can’t Get No” Satisfaction”:
  13
  14
  15
  16                               Beethoven’s 5th Symphony:

  17
  18
  19
             Not only does such a method result in a misleading and prejudicial valuation
  20
       but, in the process, completely ignores the value created from the listening
  21
       experience. Indeed, the ostinato at issue is played over and over and over again for
  22
       95 seconds of the 212 seconds of “Dark Horse”—i.e., it comprises 45% of the
  23
       song. (Decl. of Todd Decker, attached as Exhibit B.) Yet through his untested
  24
       novel “quantitative” valuation Dr. Ferrara reduces that number to 7.2%—and then
  25
       further reduces it to 3.6% on his assumption that the lyrics would constitute 50% of
  26
       the song, and thus cut the 7.2% in half.
  27
             Moreover, and even more misleading, Dr. Ferrara’s seemingly random
  28
       approach to what he labels his “quantitative value assessment”—which then forms
                                                 6
Case 2:15-cv-05642-CAS-JC Document 330 Filed 06/12/19 Page 8 of 8 Page ID #:3761



   1 the starting point for his “qualitative value assessment”—will confuse and
   2 prejudice the jury. Having asserted that the “quantitative value” of the ostinato is
   3 3.6%, he then purports to assess the “qualitative value” of the ostinato as compared
   4 to the other parts of the song to conclude that the value of that ostinato “should be
   5 less than 3.6% of the ‘Dark Horse’ composition.
   6         In short, all of the serious Daubert-level flaws that this Court identified in its
   7 prior Daubert ruling over Dr. King’s percentages are further exacerbated by Dr.
   8 Ferrara’s novel, untested, and untestable “quantitative” and “qualitative”
   9 assignment of the precise percentage of “less than 3.6%” to a distinctive and
  10 compelling ostinato that is played through almost half of the song.
  11                                     CONCLUSION
  12         For the reasons stated above, the Court should exclude all testimony of
  13 Professor Ferrara concerning his value assessment (including his assignment of
  14 percentage values), all as set forth in his April 12, 2019 expert report attached
  15 hereto as Exhibit A.
  16 Dated: June 12, 2019
                                             s/ Michael A. Kahn
  17                                         Michael A. Kahn (pro hac vice)
                                             Kahn@capessokol.com
  18                                         Lauren R. Cohen (pro hac vice)
                                             lcohen@capessokol.com
  19                                         Capes Sokol Goodman Sarachan PC
                                             7701 Forsyth Blvd., 12th Floor
  20                                         St. Louis, MO 63105
                                             Telephone: (314) 721-7701
  21
                                             Eric F. Kayira (pro hac vice)
  22                                         Clayton, Missouri 63105
  23                                         Daniel R. Blakey (SBN 143748)
                                             3601 Oak Avenue
  24                                         Manhattan Beach, CA 90266
  25                                         Attorneys for Plaintiffs
  26
  27
  28
                                                  7
